            Case 1:18-cv-05414-RA Document 86 Filed 11/14/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X

JANE DOE, an Individual,                                      1:18-cv-05414 (RA)

                            Plaintiff,                        NOTICE OF MOTION

                             v.

  THE WEINSTEIN COMPANY LLC; THE
  WEINSTEIN COMPANY HOLDINGS
  LLC; HARVEY WEINSTEIN, ROBERT
  WEINSTEIN, LANCE MAEROV,
  RICHARD KOENIGSBERG, TARAK
  BEN AMMAR, DIRK ZIFF, TIM
  SARNOFF, PAUL TUDOR JONES, JEFF
  SACKMAN, and JAMES DOLAN,
  Defendants.
----------------------------------------------------------X

        PLEASE TAKE NOTICE, that upon the Second Amended Complaint, all prior pleadings

and proceedings herein, the Declarations of Elior Shiloh, Esq. and Benjamin Brafman, Esq., and the

accompanying Memorandum of Law, the undersigned will move this Court before the Honorable

Ronnie Abrams, U.S.D.J, in Courtroom 1506 of the Thurgood Marshall United States Courthouse,

40 Foley Square, New York, New York, New York, 10007, on a date to be determined by the Court,

for an Order: (1) staying this action as to Defendant Harvey Weinstein pending the resolution of

related criminal proceedings; and (2) granting such other and further relief as is just and proper.

Dated: New York, New York
       November 14, 2018
             Case 1:18-cv-05414-RA Document 86 Filed 11/14/18 Page 2 of 3



                                        LEWIS BRISBOIS BISGAARD & SMITH LLP


                                        By: /s/ Elior D. Shiloh
                                            Elior D. Shiloh, Esq.
                                            77 Water Street, Suite 2100
                                            New York, New York 10005
                                            Tel: 212-232-1300

                                       Attorneys for Defendant Harvey Weinstein




4820-3890-1626.1                          2
             Case 1:18-cv-05414-RA Document 86 Filed 11/14/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        Elior D. Shiloh, Esq. an attorney duly admitted to practice before this Court, certifies that on
November 14 2018, he caused the Notice of Motion, the Declarations of Elior D. Shiloh, Esq. and
Benjamin Brafman, Esq., and Memorandum of Law in Support to be filed and served on all counsel
of record via ECF.


                                                  /s/ Elior D. Shiloh
                                                        Elior D. Shiloh




4820-3890-1626.1
